  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 1 of 12



Adobe

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 45’ wood poles

Type of conductor material in Incident Location span and number of conductors:
3 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) tree
wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on eastern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a rack secondary bracket, 3 sections
of 6CU (Copper) wire, an 8 foot cross-arm, 2 insulators, a steel gasket and many sections
of primary tree wire.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Atlas Location 1

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 40’ wood poles

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 6CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a primary conductor, a primary
insulator and a California White Oak/Valley Oak tree branch and communications cable
from the Atlas 1 Incident Location.
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 2 of 12



Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Atlas Location 2

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Three poles: northern-side pole 45’ wood; middle pole 40’ wood; southern-side pole 45’
wood

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 6CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on southern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected broken conductor and a portion of the
bottom of a California Black Oak tree from the Atlas 2 Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Blue

Type of line:
Transmission with Distribution Underbuild
(CAL FIRE collected distribution line assets only)
Distribution: 12kV

Type of poles at Incident Location:
Two poles: northern-side pole 60’ wood; southern-side pole 50’ wood

Type of conductor material in Incident Location span and number of conductors:
Distribution: 3 distribution primary conductors of 4/0AL (Aluminum) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment

                                             2
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 3 of 12




Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a distribution conductor automatic
splice from the Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
Distribution: 17.5 inches


Cascade

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: northern-side pole 40’ wood; southern-side pole 45’ wood

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on northern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that at the Incident Location, CAL FIRE collected an intact
span of primary distribution conductors on a tap line serving 13916 Cascade Way, as well
as customer-owned electric equipment, including the customer service panel. The
conductors collected by CAL FIRE were 4AR (Aluminum Conductor, Steel Reinforced)
installed in 1980.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Cherokee

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles; northwestern-side pole is 40’ wood; southeastern-side pole is 45’ wood




                                             3
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 4 of 12



Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on northwestern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a section of the downed conductor.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Honey

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 45’ wood poles

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Transformer located on western-side pole

Evidence collected by CAL FIRE:
PG&E was not present at any evidence collection by CAL FIRE, and CAL FIRE has not
publicly released information regarding whether it collected evidence for that fire.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


LaPorte

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: western-side pole 30’ wood; eastern-side pole 35’ wood

                                             4
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 5 of 12




Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a section of the primary conductor
and a tree branch. The conductors collected by CAL FIRE were 4AR (Aluminum
Conductor, Steel Reinforced) installed in 1947.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Lobo

Type of line:
Distribution; 21kV

Type of poles at Incident Location:
Two 40’ wood poles

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Fuse located on northern-side pole, distribution transformer located on southern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected conductors and a Ponderosa Pine tree
at the Incident Location. The conductors collected by CAL FIRE were 4AR (Aluminum
Conductor, Steel Reinforced) installed in 1973. PG&E also believes that CAL FIRE
collected the “man on line” tag and the single fuse from Fuse 6475.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
24 inches




                                             5
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 6 of 12



McCourtney Location 1 (Orion Way)

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: northwestern-side pole 45’ wood; southeastern-side pole 40’ wood

Type of conductor material in Incident Location span and number of conductors:
3 distribution primary conductors of 6CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Two distribution transformers, one located on each pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected sections of a Ponderosa Pine tree at
the Orion Way Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


McCourtney Location 2 (McCourtney Road)

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: southwest-side pole 45’ wood, northeast-side pole 50’ wood

Type of conductor material in Incident Location span and number of conductors:
3 distribution primary conductors of 2AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Recloser and two switches located on southwestern-side pole, switch located on
northeastern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that at the McCourtney Road Incident Location, CAL FIRE
collected sections of conductor, Line Recloser 1700, a controller associated with the line
recloser, a cable connecting the line recloser and controller, and a wire lead and
connector. Per the electric crew foreman who oversaw repairs at the McCourtney Road



                                             6
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 7 of 12



incident location on October 11, PG&E’s understanding is that CAL FIRE also collected
fulgurites found at the McCourtney Road Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Norrbom

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 45’ wood poles

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Two distribution transformers, one located on each pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected conductors that were in place and
appeared to be in working order.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Nuns
Type of line:
Distribution; 120/240V

Type of poles at Incident Location:
Two 35’ wood poles

Type of conductor material in Incident Location span and number of conductors:
3 distribution service conductors of 1/0AL (Aluminum) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment



                                             7
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 8 of 12



Evidence collected by CAL FIRE:
PG&E’s understanding is that at the Incident Location, CAL FIRE took possession of:
(1) an insulator; (2) an Alder tree limb; (3) aluminum secondary conductors; and (4)
wood pins. CAL FIRE, however, does not list an insulator in its evidence log for this
Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
11.5 inches


Oakmont

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: eastern-side pole 45’ wood; western-side pole 40’ wood

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected downed conductors.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Partrick

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: southwestern-side pole 40’ wood; northeastern-side pole 45’ wood

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire




                                             8
  Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 9 of 12



Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on southwestern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected the primary conductors at the Incident
Location. In addition, PG&E’s understanding is that CAL FIRE collected a section of the
Coast Live Oak tree.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Pocket

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 40’ wood poles

Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 6CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on southeastern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a section of the California White
Oak/Valley Oak tree and sections of both phases of conductor.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Point

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: eastern-side pole 35’ wood; western-side pole 40’ wood



                                             9
 Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 10 of 12



Type of conductor material in Incident Location span and number of conductors:
2 distribution primary conductors of 2CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a distribution conductor automatic
splice at the Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Potter

Type of line:
Transmission Line with 60kV transmission and 12kV distribution circuits
(CAL FIRE collected transmission line assets only)
Transmission: 60kV

Type of poles at Incident Location:
Two 60’ lattice steel structures

Type of conductor material in Incident Location span and number of conductors:
3 transmission conductors of 3/0CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Not applicable

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected sections of both ends of the downed
transmission conductor and parts of a tree branch or branches from the Incident Location.
The CAL FIRE Report, however, does not indicate that CAL FIRE collected parts of a
tree branch or branches from the Potter incident location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
36 inches




                                            10
 Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 11 of 12



Redwood

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 45’ wood poles

Type of conductor material in Incident Location span and number of conductors:
3 distribution primary conductors of 6CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
Distribution transformer located on southeastern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE reported that it collected a portion of a 12kV
conductor, a fulgurite, and a fulgurite with a portion of a conductor from the Redwood
Incident Location.

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches


Sulphur

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two poles: eastern-side pole 45’ wood; western-side pole 50’ wood

Type of conductor material in Incident Location span and number of conductors:
3 distribution primary conductors of 4AR (Aluminum Conductor, Steel Reinforced) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
One fuse located on eastern-side pole

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected approximately 12 feet of the center
section of Fuse Cutout Pole 1447, portions of the wooden crossarm, and fuse cutouts.




                                            11
 Case 3:14-cr-00175-WHA Document 963-23 Filed 01/10/19 Page 12 of 12



Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches

37

Note:
The information below for the 37 Fire relates to the only span from which PG&E
understands CAL FIRE collected evidence. However, CAL FIRE’s investigation report
for the 37 Fire identifies a GPS coordinate for a “general origin area” that is
approximately 0.2 miles away, near a PG&E transmission corridor encompassing two
lines of lattice steel structures with 2 115 kV circuits and 2 230 kV circuits. CAL FIRE
has not identified one of these four circuits specifically as being the cause of the 37 Fire,
and CAL FIRE “was unable to locate any direct physical evidence which links the cause
for the fire to an electrical cause”. Upon request, PG&E can provide information about
all four of these transmission circuits.

Type of line:
Distribution; 12kV

Type of poles at Incident Location:
Two 40’ wood poles

Type of conductor material in Incident Location span and number of conductors:
3 distribution primary conductors of 4CU (Copper) wire

Distribution line equipment (transformers, switches, fuses, reclosers or capacitors) on
incident span or poles at the ends of the span:
No distribution line equipment

Evidence collected by CAL FIRE:
PG&E’s understanding is that CAL FIRE collected a sample of primary distribution
conductor approximately 0.2 miles from the general area of interest, as defined by CAL
FIRE; however, the CAL FIRE Report does not mention this evidence. Rather, the
Report states that CAL FIRE “was unable to locate any direct physical evidence which
links the cause for the fire to an electrical cause.”

Required minimum spacing between conductors (as measured at insulator pins) per
CPUC regulation GO 95 and its predecessors:
17.5 inches




                                             12
